Citation Nr: 1022487	
Decision Date: 06/17/10    Archive Date: 06/24/10

DOCKET NO.  09-22 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1942 to 
November 1945.  The appellant is his widow.  

This matter is before the Board of Veterans' Appeals (Board) 
from a May 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In the May 2008 rating decision, the RO determined that new 
and material evidence had not been submitted and declined to 
reopen the claim.  In Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996), it was determined that 
the statutory scheme in 38 U.S.C.A. §§ 5108 and 7104 
establishes a legal duty for the Board to consider new and 
material issues regardless of the RO's actions.  The Board 
may not consider a previously and finally disallowed claim 
unless new and material evidence is presented, and before the 
Board may reopen such a claim, it must so find.  As such, the 
Board must make its own determination as to whether new and 
material evidence has been presented to reopen the claim on 
appeal.    

The Board notes that the appellant requested a Board hearing 
in Washington, DC in her June 2009 VA Form 9.  A hearing was 
scheduled on February 8, 2010, of which the appellant was 
notified in correspondence dated in September 2009.  
Electronic records reveal that this hearing was cancelled by 
the appellant.  There is no outstanding hearing request. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


The issue of entitlement to service connection for the cause 
of the Veteran's death is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a November 1979 rating decision, the RO denied a claim 
of entitlement to service connection the cause of the 
Veteran's death; the RO sent the appellant notice of the 
decision and of her appellate rights in December 1979.    

2.  Evidence submitted after November 1979 includes evidence 
that is so significant that it must be considered in order to 
fairly decide the merits of the claim of service connection 
for the cause of the Veteran's death.  


CONCLUSIONS OF LAW

1.  The November 1979 rating decision is final.  38 U.S.C. 
§ 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1979).  

2.  The appellant has submitted new and material evidence 
that warrants reopening her claim of entitlement to service 
connection for the cause of the Veteran's death.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2001).    







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  In Kent v. Nicholson, 20 
Vet. App. 1 (2006), the United States Court of Appeals for 
Veterans Claims clarified VA's duty to notify in the context 
of claims to reopen.  As discussed in detail below, 
sufficient evidence is of record to grant the application to 
reopen the appellant's claim of service connection for the 
cause of the Veteran's death.  Thus, there is no need to 
discuss whether there has been compliance with the notice or 
assistance requirements because even if, for the sake of 
argument, there has not been, this is inconsequential and, 
therefore, at most harmless error.  38 C.F.R. § 20.1102; See 
also Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

II. New and Material Evidence

Legal Criteria

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105.  Pursuant to 38 U.S.C.A. 
§ 5108, a finally disallowed claim may be reopened when new 
and material evidence is presented or secured with respect to 
that claim.  

The Board notes that the definition of material evidence was 
revised on August 29, 2001, to require that the newly 
submitted evidence relate to an unestablished fact necessary 
to substantiate the claim and present the reasonable 
possibility of substantiating the claim.  See 38 C.F.R. 
§ 3.156(a) (2009).  The change in the law, however, pertains 
only to claims filed on or after August 29, 2001.  Because, 
as discussed below, the Board has determined that the 
December 1995 rating decision is not final, the Board will 
apply the law in effect prior to August 2001 in its 
adjudication.  38 C.F.R. § 3.156(a) (2001).  

Prior to August 29, 2001, new and material evidence was 
defined as evidence not previously submitted to agency 
decisionmakers that bears directly and substantially upon the 
specific matter under consideration; which is neither 
cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to decide 
fairly the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit (the 
Federal Circuit) noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
Veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  

Procedural History

The appellant filed her original claim for service connection 
of the Veteran's cause of death in August 1979.  In November 
1979, the RO issued a rating decision denying the claim.  The 
record shows that in December 1979, the RO notified the 
appellant of this decision and apprised her of her procedural 
and appellate rights in an enclosed VA Form 4107.  She did 
not appeal that decision, and it became final.  38 U.S.C. 
§ 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1979).

The appellant filed a claim to reopen in 1995.  In December 
1995, the RO issued a rating decision determining that new 
and material evidence had not been submitted to reopen the 
appellant's claim.  It appears that the RO did not notify the 
appellant of its December 1995 decision or of her appellate 
rights.  There is no evidence of record indicating that a 
copy of this decision was sent to her.  In fact, the 
appellant's representative submitted evidence in support of 
her claim on December 18, 1995, two weeks after the December 
4, 1995 rating decision, indicating that the appellant and 
her representative were not aware the claim had been denied.  

The next submission of record occurred in June 2000, when the 
claimant contacted her Congressional representative to 
request, among other things, that the representative obtain 
all VA decisions in her case and her current appellate 
rights, including any opportunity to reopen the case.  In 
August 2000, the RO responded with a letter outlining the 
procedural history of the case.  In it, the RO stated that 
the appellant was notified of the 1979 rating decision and of 
her appellate rights.  The RO stated that the decision became 
final.  Regarding the December 1995 rating decision, the RO 
merely stated that the evidence was not considered new and 
material, and the claim was not reopened.  The RO did not 
state that the appellant was notified of this decision or of 
her appellate rights.  

The Board notes that when filing her current claim to reopen 
in June 2007, the appellant referred to the December 1995 
rating decision.  This shows that, at some point in the 
intervening twelve years, the appellant received a copy of 
the decision. Regardless, the Board will afford appellant the 
benefit of the doubt and conclude that the appellant did not 
receive notice of the decision or of her appellate rights.  
See 38 C.F.R. § 19.25.  Accordingly, the December 1995 rating 
decision was not final.  The one-year period within which to 
initiate an appeal did not begin to run.  See Hauck v. Brown, 
6 Vet. App. 518, 519 (1994).  Therefore, the Board concludes 
that the 1995 claim for service connection of the cause of 
the Veteran's death remained open and pending.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 3.160.  As such, the Board 
will consider all evidence submitted since the November 1979 
rating decision in determining whether new and material 
evidence has been submitted to reopen the claim.    

Analysis

At the outset, the Board notes that to establish service 
connection for the cause of the Veteran's death, the evidence 
must show that a disability that was incurred in or 
aggravated by active service, or which was proximately due to 
or the result of a service-connected condition, was either a 
principal or a contributory cause of death.  38 U.S.C.A. 
§§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.312(a).  

The evidence of record at the time of the November 1979 
rating decision included service treatment records, select 
service personnel records, the Veteran's death certificated 
dated in February 1973, newspaper articles concerning the 
dangers of asbestos and the fact the Navy's older ships 
utilized asbestos insulation, and the appellant's 
contentions.  The RO denied the claim because service 
treatment records were negative for complaints of or 
treatment for carcinoma.  At that time, the appellant 
contended that the Veteran was also exposed to ionizing 
radiation, a contention she has since withdrawn.  The RO 
determined that the evidence did not establish the Veteran 
was exposed to ionizing radiation while on active duty.  The 
RO also determined that there was no evidence to indicate 
that the condition which caused his death was due to exposure 
in service.  The RO found that a determination of service 
connection for the cause of death would be speculative in 
nature.  

New evidence added to the record since the November 1979 
decision included additional service personnel records, a 
1973 discharge summary from Riverside Methodist Hospital 
showing treatment for mesothelioma, a February 1973 autopsy 
report, articles and research regarding the presence of 
asbestos on Navy ships and the relationship between asbestos 
and cancer, photographs of radio rooms on Navy ships and 
statements by the appellant and her representative.  

One of the newspaper articles submitted indicates that 
asbestos-related diseases, including mesothelioma, occur 20 
to 30 years after exposure.  Private treatment records 
submitted show that the Veteran died in February 1973 from 
complications of mesothelioma.  Service personnel records 
previously submitted showed that the Veteran was stationed 
aboard the USS Indiana, the USS Rocky Mount, the USS Campus 
and the USS Auburn during his service.  Also, his primary 
occupational specialty was that of radio technician first 
class.  In an April 2010 brief, the appellant's 
representative asserted that the Veteran's specialty as a 
radio technician confined him to close quarters; newly 
submitted photographs of radio rooms confirm this assertion.  
The appellant submitted articles detailing the presence of 
asbestos in military ships during the Veteran's period of 
service.  The articles also discuss possible locations of 
asbestos exposure, including insulation, toasters, paint, 
tiles, furniture, bunk-room blankets and electrical 
equipment.  The Board finds that this evidence bears directly 
and substantially upon the specific matter under 
consideration: whether the Veteran was exposed to asbestos in 
service and whether that exposure caused him to develop the 
mesothelioma that ultimately caused his death.  See 38 C.F.R. 
§ 3.156(a) (2001).  Specifically, the articles and medical 
records submitted contribute to a more complete picture of 
the circumstances surrounding the origin of the Veteran's 
disability.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).  Accordingly, the claim of service connection for 
the cause of the Veteran's death is considered reopened.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence having been submitted, the petition 
to reopen the claim of entitlement to service connection for 
the cause of the Veteran's death is granted.  


REMAND

Additional development is needed prior to further disposition 
of the claim. 

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  A medical 
examination or opinion is necessary to make a decision on a 
claim if the record (1) contains competent evidence that the 
claimant has a current disability or persistent or recurrent 
symptoms of disability; and (2) indicates that the disability 
or symptoms may be associated with the claimant's active 
military, naval, or air service; but (3) does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  

The Veteran died in February 1973.  A February 1973 death 
certificate indicates that the Veteran died of mesothelioma.  
The appellant contends that the Veteran was exposed to 
asbestos in service, which resulted in mesothelioma, 
ultimately causing his death.  Given the Veteran's records 
demonstrating mesothelioma and active duty service aboard 
Navy ships, the Board finds that an etiological opinion is 
necessary in order to fairly determine the merits of the 
appellant's claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Arrange for a qualified VA physician 
to review the Veteran's claims folder and 
provide an etiological opinion as to 
whether it is more likely than not (i.e., 
probably greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that exposure to asbestos in service 
ultimately caused or contributed to the 
Veterans death.  The examiner should also 
indicate whether asbestos exposure in any 
way had a material influence in 
accelerating death.  

Please send the claims folder to the 
physician for review in conjunction with 
the opinion. 

Any opinions expressed by the physician 
must be accompanied by a complete 
rationale.  

2.  Thereafter, the appellant's claim of 
entitlement to service connection for the 
cause of the Veteran's death should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the appellant and 
her representative should be provided with 
a supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the appellant and 
her representative.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if in order.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


